Case 5:19-po-00680-MLC Document 15 Filed 11/15/19 Page 1 of 2

FILED
U.S -DISTMEeT Coury

DISTRICT OF WYOTiNG
NOV 15 2019
IN THE UNITED STATES DISTRICT COURT
Margaret Botkins, Clerk
FOR THE DISTRICT OF WYOMING heyenne
UNITED STATES OF AMERICA, )
)
Plaintiff, )
) Case Number: 5:19-po-00680-MLC

v. )
)
DARRYN S SEVERINE )
)
Defendant. )

PETITION TO REVOKE PROBATION

Defendant, after pleading guilty to 36 C.F.R. § 4.2(b) WS 31-4-103 Failure to Maintain
Liability Coverage and 36 C.F. R. § 2.31(a)(3) Vandalism was sentenced to twenty four (24)
months of unsupervised probation. The condition of probation are as follows:

e No violations of Federal, State, Local, or Tribal Law or Regulations

On August 23, 2019 SEVERINE came to the Old Faithful Ranger Station to receive his
keys for his vehicle which was secured at the time arrest. Since the time of his release on August
23, 2019 and arriving at the Ranger Station, SEVERINE had found a Xanterra employee who
was apparently willing to drive him and his vehicle to Colorado as SEVERINE’s driver’s license
is currently suspended and he does not have liability insurance. Rangers ensured the Xanterra
employee had a valid driver’s license and signed over SEVERINE’s keys to the Xanterra
employee.

The Ranger reiterated to SEVERINE that he was not allowed to drive his vehicle and
only the Xanterra employee would be allowed to drive. SEVERINE, the Xanterra employee, and
several others told the Ranger they were going on a hike and began walking toward the

government area.
Case 5:19-po-00680-MLC Document 15 Filed 11/15/19 Page 2 of 2

In a subsequent interview with the Xanterra employee, he stated that after walking
approximately 100 yards SEVERINE grabbed his keys from the Xanterra employee and ran into
the woods stating his brother was going to pick him up. SEVERINE was then seen driving his
vehicle out of the West Lot at Old Faithful by himself.

Pursuant to the conditions of his probation, Defendant has violated his terms of probation
by operating a motor vehicle with a suspended driver’s license and without having liability
insurance.

Defendant’s actions constitute a violation of the conditions of his probation. Accordingly,

the United States petitions the Court to revoke Defendant’s probation.

DATED this 26 day of August 2019.
Respectfully submitted,

MARK A. KLAASSEN
United States Attorney

/ FRANCIS LELAND PICO
Assistant United States Attorney
